This cause is before the court upon relator’s filing of a certified copy of an order of the United States Securities and Exchange Commission entered on June 8, 2010, in In re Lapine, case No. 3-13926. Respondent filed a response to the show cause order issued by this court and relator filed a reply. Upon consideration thereof,
It is ordered by the court, pursuant to Gov.Bar R. V(11)(F)(7), that the parties shall file briefs to address the following issue:
“Whether the Supreme Court Rules for the Government of the Bar of Ohio require that ’another jurisdiction’ imposing discipline upon an attorney require affirmative findings of misconduct, comparable to those required by Gov.Bar R. V(6)(J) and V(ll)(A)(3)(c), before reciprocal discipline may be imposed pursuant to Gov.Bar R. (V)(11)(F).”
Both briefs shall be filed within 20 days of the date of this order. All documents filed with this court in this case shall meet the filing requirements set forth in the Rules of Practice of the Supreme Court of Ohio, including requirements as to form, number, and timeliness of filings. Responsive briefs shall not be filed, and the Clerk’s office shall refuse to file any responsive briefs or requests for extension of time.
Pfeifer and Lundberg Stratton, JJ., dissent and would dismiss the cause.